EXAMINER'S AMENDMENT

The application has been amended as follows: 
The term ‘DROSHA’ has been underlined on line 11 of claim 1 and the period after the term has been replaced with a comma.

































DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution of the instant application and avoid sending a non-compliant letter to applicant, the examiner’s amendment was required to correct an amendment to claim 1 filed on 8/22/22.
Election/Restrictions
The species requirements remains even though the non-elected species were cancelled in claims 9 and 12.
Response to Arguments
Applicant’s arguments, see page 5-6, filed 8/22/22, with respect to improper markush rejection have been fully considered and are persuasive.  The rejection of  claims 9 and 12 has been withdrawn. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 7, 9, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., (Cell Spring Harbor Protoc. 2014, pages 1-14, cited on an IDS).  Chang et al. teach making a shRNA comprising an siRNA molecule comprising an insect microRNA (miR-1) backbone and the shRNA is less than 70 nucleotides in length (pages 1-7 and Figures 2 and 3).  For example, see the structure for the classic short hairpin RNA in Figure 2, page 4.  The shRNA would have a perfect stem of 19-29 nucleotides and a variable loop (usually 6-8 bases) (page 5).  “A number of endogenous miRNA backbones have been remodeled to produce experimentally designed small RNAs, with miR-1 in flies … being those in widest use (page 5).”  Other than claim 6, the claims do not disclose the structural limitations of the hairpin structure and the specification gives examples of the structure.  Thus, the loop could be considered the hairpin structure.  With respect to claim 6, part of the stem before the loop could be considered part of the hairpin and read on the limitation of claim 6. The shRNA has a two nucleotide extension on the 3’ end.  As evident by Figure 1 in the instant disclosure, the classical shRNA in Figure 2 of Chang would contain a DICER recognition and cleavage site structure.  
The limitation ‘wherein’ in claim 4 and cancelled claim 5 (now recited in claim 1) is a contingent clause based on an intended use that does not limit the scope of the claimed product. See MPEP 2111.04.  There is nothing in claims 1 and 4 connecting the ‘wherein’ clause to any structure in the shRNA.  Even if the limitations were required, the claimed invention is directed to a product and not a method of making a shRNA.
With respect to claim 7, it is noted that Figure 1 defines a loop sequence while the description of Figure 1 defines a “hairpin structure” of the shRNA molecule is an unpaired loop of the single stranded shRNA polynucleotide that is created when the shRNA polynucleotide folds and forms base pairs with another section of the same strand of the shRNA polynucleotide (page 16). The loop of the shRNA would have mismatches because the loop is singe stranded with an unpaired region.
The term ‘any fragment thereof’ in claim 9 is broader then SEQ ID NO: 7 and reads on any nucleotide of SEQ ID NO: 7.  Page 67 of the specification discloses that a fragment may be less than 25...., or 5 nucleotides in length. Thus, the term reads on hairpin loop of shRNA taught by Chang because any fragment (miR-1 backbone) would be embraced by the hairpin structure.
In addition, with respect to the limitation in claim 13, the product taught by Chang meets all of the structural limitations of the claimed product and would have the functional limitation recited in this claim.
Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.
Applicant argues that the specific examples miRNA mimetic shRNAs in Chang that are “carried in a specific miRNA-derived scaffold and are processed to intermediate pre-miRNAs by Drosha” include stems >21 bases and have mismatches in the stem.  Chang shRNA are therefore the opposite to those claimed here.  In contrast to Chang, the shRNA polynucleotide of the applicant’s claimed invention has a stem of 16-25 nucleotide pairs has no mismatches in the stem and comprises less than 70 base pairs and is not cleaved by DROSHA.
Applicant’s arguments are acknowledged but are not found persuasive because the claimed invention is directed to a shRNA and not a method of making a shRNA as argued by applicant.  The claimed invention is very broad and could read on an intermediate (pre-shRNA on page 6 of Chang) or final product after introducing a shRNA comprising perfectly paired stem into a cell or using a Pol III promoter to express the shRNA in a cell.  Chang teaches several types of shRNA that can comprise a hairpin structure comprising an insect miRNA scaffold (pages 5-6). “A number of endogenous miRNA backbones have been remodeled to produce experimentally designed small RNAs, with miR-1 in flies … being those in widest use (page 5).”  Some of the shRNA would meet the structural limitations of claim 1.  Furthermore, Page 2 teaches a shRNA targeting the fly white gene or targeting a heterologous such as GFP or firefly luciferase.  Chang teaches shRNA can be used as silencing trigger for transgenic RNAi in Drosophila.  The classic short hairpin RNA would read on the claimed product.  In addition, the end product of some of the shRNA taught by Chang, including the shRNA produced by the method taught on pages 2-3 of Chang, would read on the claimed product.  The length recited in item (c) of claim 1 is not limited to a stem of 16-25 because of the term ‘comprising’ before the stem structure.  The stem has to have at least 16 nucleotides and have perfect complementary between the stems.  
In addition, the ‘wherein’ clauses do not have patentable weight over the product taught in the prior art for the reasons stated in the previous office action and not addressed by applicant’s argument.  See pages 5-6 of office action mailed on 5/2/22, which is hereby incorporated herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (supra) taken with Bogaert et al. (US 20130291188).  
The rejection of claims 1, 4, 6, 7, 9, 13, and 16-17 as being anticipated by Chang is incorporated herein.
Chang does not specifically teach the shRNA comprises a target polynucleotide of a plant pest recited in claims 11 and 12.
However, at the time of the effective filing date, Bogaert et al. teach down- regulating gene expression insect pest using a double stranded RNA (dsRNA), wherein the gene encodes a coatomer protein | (COPI) (pages 141-143).  The COPI can be beta, delta, or gamma (page 33-37).  The dsRNA can be shRNA (paragraph 97-101 and 218-236 and Figures 9-10).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Chang et al. taken with Bogaert et al. to make the shRNA comprise a sequence that targets coatomer protein | (COP), namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of this shRNA to kill a plant pest by down-regulating beta, delta or gamma COPI.  To avoid any off-target effect, a person of ordinary skill in the art would have been motivated to make the stem structure share 70%-100% with the target polynucleotide of the plant pest.  
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (supra) taken with Bofill-De Ros et al. (Methods 2016, Vol. 103, pages 157-166).
The rejection of claims 1, 4, 6, 7, 9, 13, and 16-17 as being anticipated by Chang is incorporated herein.
Even though a shRNA molecule should have at least two alpha helical turns since the turns appear to be an inherent structure in the molecule, Chang does not specifically teach the shRNA has at least two alpha helical turns.
However, at the time of the effective filing date, Bofill-De Ros teaches guidelines for the optimal design of miRNA-based shRNAs.  Bofill-De Ros teach a siRNA that is 53 nucleotides in length and comprises a nucleotide loop/hairpin structure, a DICER recognition and cleavage structure, a stem structure and a 2 nucleotide 3’ overhang (Figure 4).  Pri-miRNA contains three components 1) a loop of variable size, a stem of three helical turns and 3) single stranded regions flanking the hairpin (Figure 2).  The upper part of the stem has two helix turns and lower stem has one helix turn connected to the single stranded region.  Figure 1 (page 158) discloses that Pol III driven shRNA or Mirtron-based shRNA require Dicer and do not require DROSHA for processing.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Chang et al. taken with Bofill-De Ros to add an overhang to the shRNA, namely to arrive at the claimed invention.  Bofill-De Ros teach a pri-miRNA has at least two alpha helical turns, thus the shRNA would have at least two alpha helical turns.  BoFill-De Ros teach shRNA having a 2 nucleotide 3’ overhang and one of ordinary skill in the art would have been motivated to combine the teaching to determine if an overhang between 2 and 4 nucleotides can increase the stability or activity of the shRNA.
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. The majority of applicant’s arguments against the 103 rejections are directed to the primary reference (Chang) and both rejections will be addressed together.
In response to applicant’s argument that Chang teaches away from the claimed invention because for example page 6 last paragraph states that an shRNA containing a miRNA-like stem ‘almost invariably contains one or more bulged residues’ is not found persuasive because ‘almost’ indicates that it does not always have one or more bulged residues.  Furthermore, when one of ordinary skilled in art reads that paragraph on page 6, they would read that the section of the paragraph on page 6 appears to be directed to the term miRNA-like stem and not perfectly paired stem (since miRNA-like stems almost invariably have one or more bulged residues).  The prior art does not teach away because the prior art does not disclose that the modification renders the product made obvious from the combine references unsatisfactory for its intended purpose or change the principle of the operation of a reference. 
In addition, Chang teaches a shRNA that would meet the structural limitations of claim 1 (pages 2 and 4-6).  Page 2 teaches a shRNA targeting the fly white gene or targeting a heterologous such as GFP or firefly luciferase.  Chang teaches shRNA can be used as silencing trigger for transgenic RNAi in Drosophila.  The classic short hairpin RNA would read on the claimed product.  In addition, the end product taught by Chang would read on the claimed product in the method taught in pages 2-3 of Chang.  The length recited in item (c) of claim 1 is limited not to a stem of 16-25 because of the term ‘comprising’ before the stem structure.  
Applicant argues that the most efficient miRNA based shRNA in Chang is derived from the VALIUM20 optimized vector on miR-1 Drosophila miRNA (Figure 1).  In Figure 2 of Chang, such microRNA mimetic shRNAs are explicitly taught as including “stems of generally > 21 bases” and including stem mismatch(es).  
These arguments are not found persuasive because the classic shRNA in figure 2 would read on the claimed product.  The claimed product reads on the end product of making a classic shRNA.  The teaching of Chang is not limited to a method of making the shRNA using the VALIUM 20 vector.  Figure 1 is directed to using a construct to produce the shRNA.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the hairpin structure comprises double stranded and single stranded nucleotides) are not recited in the rejected claims other than claim 6.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Genus, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that even if the ‘loop’ of Chang was equivalent to the ‘hairpin’ of the claimed invention, Chang teaches a loop of 6-8  nucleotides and there is no basis or direction to the skilled person that would motivate them to a hairpin structure of less than or equal to 25 nucleotides; the argument is not found persuasive because the limitation less than or equal to 25 nucleotides encompasses a loop of 6-8 nucleotides.  One of ordinary skill in the art could consider part of the stem before the loop is part of the hairpin and read on the claimed limitation.
In response to applicant’s argument that the stem taught by Chang of 19-29 and a loop of 6-8 nucleotides provides not means of achieving of up to 70 nucleotides in length is not found persuasive because the length of the stem and loop taught by Chang is less than 70 nucleotides in length and encompassed by the claimed length limitations (less than 70 nucleotides in length).
In response to applicant’s argument that Chang fails to recite Dicer recognition site and combining Chang with BoFill De-Ros fails to cure this defect in Chang, the argument is not found persuasive because the classic shRNA in Figure 2 of Chang appears to the same structure as the shRNA in Figure 1 (disclosed in the instant application) having the Dicer recognition site.
Applicant argues that even if the ‘classic’ short-inverted repeat shRNAs without mismatches of Chang were equivalent to the claimed shRNA based on an insect miRNA scaffold with a hairpin structure; Chang fails to include a structure requirement for a Dicer recognition and cleavage structure.  See page 5, paragraph 2.  Figure 2 describes how these shRNAs are processed in Chang and teaches away from the claimed invention.  Chang teaches the need for longer stems over 21 bases-compared to the claimed stem length of 16 to 25 for Dicer cleavage.  Chang is relying on processing enzyme -Drosha- which is specifically excluded by the claimed shRNA (paragraph 8 of the specification).
Applicant’s argument is not found persuasive because the claimed invention is directed to a product and not a method of making the product.  As stated above, Figure 2 of Chang is the same structure as disclosed in Figure 1 of the instant disclosure.  Figure 1 indicates that the structure would contain a Dicer recognition and cleavage structure.  The microRNA backbone miR-1 in flies has been used to design small RNAs (pages 5-6 of Chang).  
It appears that with respect to page 5, paragraph 2, applicant is arguing that the statement “For the shorter stems, it is unclear how maturation occurs” in the passage supports the argument because this would indicate that it is not known how maturation occurs.  This is not found persuasive because a person of ordinary skill in the art understands that when reading the passage, Chang is directed to using a RNA polymerase III promoter which results in Dicer processing the stems of the shRNA (Page 158 of Bofill-De Ros). 
In response to applicant’s argument that Figure 2 supports the argument that Chang teaches away from the claimed invention, the argument is not found persuasive because the passage indicates that longer stems involves Dicer cleavage and miRNA mimetic shRNAs are carried in a specific miRNA derived scaffold and are processed to intermediate pre-miRNAs by Drosha.  These two sentences are not connected and do not support applicant’s argument because longer stems involving Dicer cleavage are not discussed in regards to the miRNA-derived scaffold.  Furthermore, Bofill-De Ros (page 158, Figure 1) supports that using RNA polymerase III promoter require Dicer and do not require Drosha for processing.
The claimed invention is very broad and reads on an intermediate (pre-shRNA on page 6 of Chang) or final product after introducing a shRNA comprising perfectly paired stem into a cell or using a Pol III promoter.  
In response to applicant's arguments against the references individually (Chang, Bofill-De Ros or Bogaert), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that Bogaert fails to compensate for the deficiencies of Chang (See paragraph 110), the argument is not found persuasive because the Bogaert reference is cited for claims 11 and 12 and not for claim 1, which was anticipated by Chang (see the reasons set forth above).  
The Office indicated on page 2 of the office action mailed on 5/2/22 that BoFill-De Ros does not teach the special technical feature (shRNA having a hairpin structure obtained from an insect microRNA scaffold), but the Office did not appear to concede the following statements (BoFill-De Ros does not teach an shRNA as claimed and Bofill-De Ros does not disclose shRNA with a length of less than 70 nucleotides and does not discuss any selectively regarding the processing of the shRNAs with the enzymes DICER and DROSHA) as indicated on page 10 of applicant’s arguments. 

Allowable Subject Matter
SEQ ID NO: 7 is free of the prior art of record, but the prior art still reads on claim 9 because the amendment to claim 9 does not remove the limitation ‘or any fragment thereof’.  Claim 9 would be allowable if the limitation ‘any fragment thereof’ was removed from the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Dependent claim 5 was incorporated into independent claim 1 and none of the other dependent claims were dependent on claim 5).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635